DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	This office action is in response to the amendment filed on June 29, 2021.
	Claims 14-20, and 23-28 are pending in this application.

Withdrawn Rejections/Objections:
Applicant is notified that any outstanding rejection/objection that is not expressly maintained in this office action has been withdrawn or rendered moot in view of applicant’s amendments and/or remarks.
	
Election/Restrictions
	Upon reconsideration, the restriction requirement (including the elections of species requirement) of the office action dated November 12, 2020 is hereby withdrawn, and the currently pending claims 14-20 and 23-28 are fully examined.

The following rejections are under new grounds:
Claim Rejections - 35 USC § 112
Claims 14-20, and 23-28 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  The following reasons apply:
In the claims (all occurrences, particularly in claims 14, 15, 19, 23) in the definitions of the variables R2, R3, R4, R5, and R10, the recitation “(C1-C6)cycloalkyl” is not proper.  It is not clear what ‘cyclic’ alkyl group would be formed by C1 and C2 (i.e., one or two carbon atoms).  The specification at page 13 provides examples of ‘cycloalkyl’ groups, which include cyclopropyl, cyclobutyl, etc. and accordingly, a cycloalkyl group typically has at least 3 carbon atoms.  Appropriate correction of all occurrences of the recitation is required.
In claim 14, definition is provided for R9 (see top two lines at page 5 of claim listing) and R10 (see lines 12-16 at page 5 of claim listing), however, these terms are not found to be present in formula (Ib) or in the definition of any other variable therein.
In claim 23, a definition is provided for R10 (see lines 10-14 at page 12 of claim listing), however, the term is not found to be present in formula (Ib) or in the definition of any other variable therein
Claims 25-28 improperly depend from claim 14.  Claims 25-28 drawn to ‘compounds’, depend from claim 14 which is drawn to “A method for treating …” which is improper.
The plural recitation of “Compounds” in each of the claims 25-28 is not proper claim language.  It is suggested to recite -- A compound -- in each of the claims 25-28.
Claims 25-28 recite limitations that are directed to terms “formula (I)”, “M” and/or “A” throughout the claims.  There is insufficient antecedent basis for the terms “formula (I)”, “A” and “M” in claim 14 on which claims 25-28 are dependent.  As currently amended, claim 14 is directed ‘method of treating … … compound of formula (Ib)’ and formula (Ib) does not include ‘A’ and ‘M’.
Claim 27 recites: “Compounds of formula (I) as defined in claim 14, … … and wherein R3 is one of the radicals (2”) to (7”). (9”) and (11”) to (14”) …”.  There is insufficient antecedent basis for the terms ‘R3 is: (5”), (6”) and (7”)’, in claim 14 on which claim 27 is dependent.  The above structural fragments 
    PNG
    media_image1.png
    89
    71
    media_image1.png
    Greyscale
(i.e., cyclopropyl-methyl-); 
    PNG
    media_image2.png
    91
    64
    media_image2.png
    Greyscale
  (i.e., cyclobutyl-methyl-); and 
    PNG
    media_image3.png
    89
    69
    media_image3.png
    Greyscale
(i.e., cyclopentyl-methyl-) are not covered by the definition of R3 in claim 14.  The definition of R3 as provided in claim 14 does recites ‘cycloalkyl’, however, does not include ‘cycloalkyl-alkyl-’ group; or R3 definition in claim 14 does not include alkyl substituted with cycloalkyl.  (Note: Claim 27, directed to ‘compounds’ is improperly dependent on claim 14 drawn to ‘a method’, as rejected above, see reason #2).

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 14, 17, 19, 23, 24, and 25 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Liang, U.S. Patent No. 8,569,296.  The reference teaches compounds of Formula IVa that are useful PI3K selective inhibitors.  See the structural Formula IVa in col. 5; the subgeneric embodiment, purine compounds of Formula IVc in col. 17; and the corresponding species of the examples.  Particularly, see the compounds of Examples 2, 4, 5, etc. (representative structures depicted below for convenience).  The reference teaches composition comprising a reference disclosed compound and pharmaceutically acceptable carrier, see col. 22, starting at line 35.  Further, the reference teaches that the reference disclosed compounds are useful in a method of treating a disease or condition, which include, for example, neurodegenerative diseases such as Alzheimer’s disease, Parkinson’s disease, etc.; inflammation, neurological disorders, CNS disorders, etc., see col. 27.  The instant claims 14, 17 and 19 are directed to ‘a method of treating a neurodegenerative disorder … administering a compound of formula (Ib) … wherein R1 forms together with R2 and the nitrogen atom that bears R1 and R2 a heterobicyclic ring’.  Given broadest reasonable interpretation, the term ‘heterobicyclic ring’ includes optionally substituted aromatic and non-aromatic rings and therefore, the instant claims encompass the 1H-benzimidazol-1-yl group taught for the reference disclosed compounds.  Accordingly, the compounds recited in instant claims drawn to ‘method of treating a neurodegenerative disorder’ include the reference disclosed compounds.  The instant claims 14, 17, 19 and 24 are directed to administering the reference compound to the same patient population.  The instant claim 25 is directed to ‘a compound as defined in claim 14 wherein A is (5’) to (19’)’ wherein the term A includes a morpholine group, see (7’).  Accordingly, instant claim 25 reads on reference disclosed compounds.

    PNG
    media_image4.png
    180
    200
    media_image4.png
    Greyscale
	
    PNG
    media_image5.png
    151
    156
    media_image5.png
    Greyscale


Claim(s) 14, 19, 23, and 24 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Bendels et al., US 2016/0046631.  The reference teaches compounds of formula (I) (see page 1) that are useful in the treatment of inflammation, amyotrophic lateral sclerosis, Alzheimer’s disease, Parkinson’s disease, etc. (see paragraphs [0010], [0259]).  See the structural formula (I) in page 1 and the corresponding compounds listed at pages 4-7.  Particularly, see the compounds of Examples 138, 141, 142, etc. (representative structures depicted below for convenience).  The reference teaches a pharmaceutical composition comprising a reference disclosed compound and pharmaceutically acceptable carrier, diluent or excipient, see page 7, paragraph [0265].  Further, the reference teaches that the reference disclosed compounds are useful in a method of treating a disease or condition, which include, for example, amyotrophic lateral sclerosis, Alzheimer’s disease, Parkinson’s disease, etc., see page 7, paragraph [0259].  The instant claims 14, and 19 are directed to ‘a method of treating a neurodegenerative disorder … administering a compound of formula (Ib) … wherein R1 forms together with R2 and the nitrogen atom that bears R1 and R2 a heterobicyclic ring’.  Given broadest reasonable interpretation, the term ‘heterobicyclic ring’ includes the 2-oxa-6-azaspiro[3,3]heptan-6-yl group taught for the reference disclosed compounds 138, 141, 142, etc.  Accordingly, the compounds recited in instant claims drawn to ‘method of treating a neurodegenerative disorder’ include the reference disclosed compounds.  .

    PNG
    media_image6.png
    185
    183
    media_image6.png
    Greyscale
		
    PNG
    media_image7.png
    168
    192
    media_image7.png
    Greyscale
	
    PNG
    media_image8.png
    186
    187
    media_image8.png
    Greyscale


Claim(s) 23 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Tang et al. (J Biol Chem. 2005).  The reference teaches the compound: R-2-[6-(benzyl-methyl-amino)-9-isopropyl-9H-purin-2-ylamino]-butan-1-ol or N6-methyl-(R)-roscovitine (2).  See compound (2) in Scheme 1 at page 31221 (structure depicted below for convenience).  The reference teaches that compound (2) is PDXK-selective compound, see page 31229.  In the synthesis provided at page 31221, the reference teaches that the compound was obtained in an organic layer which was washed with brine.  Accordingly, the reference teaches a composition comprising compound (2) along with an auxiliary substance.

    PNG
    media_image9.png
    200
    400
    media_image9.png
    Greyscale


Claim(s) 14, 15, 17, 18, 19, 23, 24, 25, and 27 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Havlicek et al., US 2003/0187261.  The reference teaches compounds of formula I that are useful as therapeutic agents, see page 1.  See the structural formula I in page 1; the subgeneric embodiment of formula XI in page 13; and the corresponding compounds listed at pages 4-7.  Particularly, see the Purine compounds listed in Table 2, Table 5, etc. (representative structures depicted below for convenience):

    PNG
    media_image10.png
    86
    303
    media_image10.png
    Greyscale
		
    PNG
    media_image11.png
    67
    218
    media_image11.png
    Greyscale


    PNG
    media_image12.png
    103
    288
    media_image12.png
    Greyscale
	
    PNG
    media_image13.png
    207
    180
    media_image13.png
    Greyscale


    PNG
    media_image14.png
    200
    400
    media_image14.png
    Greyscale
	
    PNG
    media_image15.png
    200
    400
    media_image15.png
    Greyscale
	
    PNG
    media_image16.png
    200
    400
    media_image16.png
    Greyscale

    PNG
    media_image17.png
    200
    400
    media_image17.png
    Greyscale

    PNG
    media_image18.png
    200
    400
    media_image18.png
    Greyscale
	
    PNG
    media_image19.png
    200
    400
    media_image19.png
    Greyscale

.

Claim Objections
Claim 20 is objected to because of the following informalities:  The structures of the compounds are partially illegible.  Appropriate correction is required.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEEPAK R RAO whose telephone number is (571)272-0672.  The examiner can normally be reached on Monday - Friday Mon - Fri 8-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DEEPAK R RAO/Primary Examiner, Art Unit 1624                                                                                                                                                                                                        

September 30, 2021